Exhibit CONTACT: Julie Lorigan Senior Vice President, Investor and Media Relations (781) 741-7775 Stacy Berns/Melissa Jaffin – Investor/Media Relations Berns Communications Group (212) 994-4660 TALBOTS REPORTS FIRST QUARTER 2009 RESULTS Company Takes Additional Expense Actions and Now Expects $125 Million Cost Savings in Fiscal 2009 Hingham, MA, June 9, 2009 The Talbots, Inc. (NYSE:TLB) today announced results for the first quarter ended May 2, 2009. The Company also announced that as part of its strategic long-range plan to streamline operations and rationalize its cost structure, it has taken additional actions to reduce its corporate headcount, moving the Company closer to achieving its goal of $150 million in expense savings. On a reported (GAAP) basis, first quarter net loss from continuing operations was $18.8 million or $0.35 per share, including restructuring and impairment charges of $6.4 million, or $0.12 per share, compared to last year’s net income of $18.5 million or $0.35 per share for the thirteen week-period ended May 3, 2008, including restructuring and impairment charges of $3.8 million or $0.07 per share. Also included in the Company’s first quarter net loss from continuing operations is a tax benefit in the amount of $10.6 million or $0.20 per share. In accordance with SFAS No.109, paragraph 140, the Company allocated a tax benefit to its loss from continuing operations, offset by a tax provision of an equal amount charged to other comprehensive income, a component of shareholder equity. On an adjusted basis, including the tax benefit and excluding restructuring and impairment charges, the Company’s first quarter net loss from continuing operations was $12.4 million or $0.23 per share, compared to last year’s net income of $22.3 million or $0.42 per share on a comparable basis. Total sales from continuing operations for the thirteen weeks ended May 2, 2009 were $306.2 million compared to last year’s sales of $414.8 million.Retail store sales for the thirteen weeks were $256.4 million compared to $345.1 million last year. Comparable store sales declined 26.9% for the thirteen week period. Direct marketing sales for the thirteen-week period were $49.8 million, including catalog and Internet, compared to $69.7 million last year. Trudy F.
